Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
                                                                FILED
                                                             Jun 26 2012, 9:39 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.                        CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

BRUCE W. GRAHAM                                       GREGORY F. ZOELLER
Graham Law Firm P.C.                                  Attorney General of Indiana
Lafayette, Indiana
                                                      MONIKA PREKOPA TALBOT
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

LARRY R. COX,                                         )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 79A04-1111-CR-584
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                            The Honorable Thomas H. Busch, Judge
                                Cause No. 79D02-0810-FA-37


                                            June 26, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Larry R. Cox appeals his fifty-year aggregate sentence for ten counts of Class A

felony child molesting and five counts of Class C felony child molesting. He contends

that the trial court committed fundamental error in admitting evidence of his pre-arrest,

pre-Miranda silence and request for counsel at trial and that his sentence is inappropriate

in light of the nature of the offenses and his character. Because we find that the trial

court did not commit fundamental error in admitting that evidence and that Cox has failed

to persuade us that his sentence is inappropriate in light of the nature of the offenses and

his character, we affirm.

                             Facts and Procedural History

       Cox met S.H. (“Mother”) in September 2001 when they both worked on a hog

farm. Mother had two children, a daughter and a son, D.H. (“Victim”), who was born on

June 19, 1999. Cox and Mother began dating six or eight months after that and moved in

together a few months later. The two remained a couple until 2007 when Mother broke

up with Cox because she was ready to move on. However, because Cox did not have

anywhere else to go, he continued to live at the house with Mother and her children until

early 2008, often watching the children when Mother was at work. Even after Cox

moved out, he would still watch Mother’s children at his own house, which was close by.

Mother thought that her children, specifically her son, had a good relationship with Cox.

       However, unbeknownst to Mother, Cox began molesting Victim before Victim

was in kindergarten. Tr. p. 189. Cox would orally and anally sodomize Victim, and he

told Victim that if he did not do as he was told, Cox would cut out his tongue. Id. at 182.


                                             2
The molestations took place in all four houses Victim’s family lived in with Cox as well

as in Cox’s house after he and Mother broke up. Victim estimated that he was sodomized

at least a hundred times. Id. at 208. The molestations also started to take place more

frequently after Mother started working the night shift in 2006. Id. at 50, 213.

       In June 2008, Victim went to Texas to visit his uncles. While Victim was in

Texas, Mother and Cox had a fight during which Cox held Mother’s arms down and

screamed, “You f***ing bitch, I ought to just kill you.” Id. at 56-57. Mother called her

sister, who reported the incident to the police. Mother obtained a restraining order

against Cox.

       Mother picked Victim up from the airport when he returned from Texas on July

31, 2008, and told him that Cox was no longer allowed to come to the house or contact

the family. That night, Victim stayed at Mother’s sister’s house because Mother had to

work. Victim told his cousin, D.D. (“Cousin”), about the molestations. Victim told

Cousin that he could not tell anyone because Victim would get hurt. Cousin that thought

Victim “would get hurt more if he didn’t” tell, so he told his mother, Angelia, after

Victim left the house. Id. at 100-01. Angelia called Mother and told her what had

happened, but by that time, Victim was in Illinois with his father and sister. Mother soon

joined the family in Illinois but waited until she was home before she asked Victim about

what had happened.

       Once Mother and Victim were back in Indiana, Mother asked Victim if he had

anything to tell her, to which Victim replied, “Yeah, Larry raped me.” Id. at 67. Mother

called her brother, a U.S. Marshal, for advice on what to do next. On August 10, 2008,


                                             3
Mother took Victim to the Tippecanoe County Sheriff’s Department where they reported

the crime to Deputy Sheriff Terry Ruley. Detective Nathan Brown was assigned to the

investigation, and child forensic interviewer Cheri Pruitt interviewed Victim at the Child

Advocacy Center on August 12, 2008.

      Detective Brown also attempted to talk to Cox about the allegations. Detective

Brown called Cox at his place of employment, CBA Tire, and they agreed to meet at the

Sheriff’s Department after-hours at 6:30 p.m. for an interview. However, when Detective

Brown showed up at 6:30 p.m., there was a note from Cox saying that he had been there

at 3:30 p.m. along with a phone number to call. Detective Brown called the number, but

no one answered. The next morning, Detective Brown called CBA Tire again and talked

to Cox. Cox said that he was busy and would have to get back to him. Cox did not call

back that day, so the next day Detective Brown went to CBA Tire and spoke to Cox in

person. Cox told Detective Brown that he was busy and could not commit to anything at

that time. Cox also told Detective Brown that he had spoken to an attorney, who told him

that Detective Brown should talk to the attorney. But Cox went on to say that his uncle

was a detective and told him that he should go ahead and talk to Detective Brown.

However, Cox never spoke to Detective Brown about the allegations.

      Detective Brown was on vacation for a week, and when he returned, he had not

heard anything from Cox, so he called him. Cox said that he was going to talk to his

attorney and then get back in touch with Detective Brown. Three days later, Detective

Brown had yet to hear from Cox, so he called him at work. Cox again said he was going




                                            4
to try to call his attorney and would get back in touch with Detective Brown, but he never

did.

       Detective Brown and Pruitt then continued the investigation by talking to Cousin,

Angelia, Mother, and Victim’s father. After conducting those interviews, Detective

Brown served a warrant on Cox on October 3, 2008.

       The State charged Cox with fifteen counts of child molesting – ten Class A

felonies and five Class C felonies. A jury trial was held on October 23, 2009, and Cox

was found guilty on all counts. A panel of this Court reversed and remanded this case to

the trial court, Cox v. State, 937 N.E.2d 874 (Ind. Ct. App. 2010), trans. denied, and a

second trial was held on September 15, 2011.

       During the State’s opening argument, it noted Cox’s failure to cooperate with

Detective Brown’s requests for an interview. Detective Brown also testified to all of his

attempts to interview Cox and how he was never successful. When the prosecutor asked

Detective Brown why he set up the appointment after hours, Cox’s counsel objected on

the ground of relevance, but the objection was overruled. Tr. p. 226. Cox’s counsel did

not object again during Detective Brown’s testimony. Detective Brown also testified that

Cox had told him that he should speak to his attorney and that Cox twice said that he

would talk to his attorney and then contact Detective Brown. Id. at 229-31.

       The jury found Cox guilty on all fifteen counts. At sentencing, the trial court

found Cox’s criminal history, which included three misdemeanor convictions for cruelty

to animals, domestic battery, and criminal conversion, to be an aggravating factor. Other

aggravating factors included the ongoing nature of the crime, the young age of the victim,


                                            5
and Cox’s violation of his position of trust with the victim. Id. at 322. The trial court

found Cox’s community and family support to be a mitigating factor. Id. at 323. The

trial court imposed fifty-year sentences for the ten Class A felony convictions and eight-

year sentences for the five Class C felony convictions, all to run concurrently, for an

aggregate sentence of fifty years.

       Cox now appeals.

                                 Discussion and Decision

       Cox raises two issues on appeal: (1) whether the trial court committed

fundamental error in admitting evidence of his pre-arrest, pre-Miranda silence and his

request for counsel and (2) whether his sentence is inappropriate.

                     I. Pre-Arrest Silence and Request for Counsel

       Cox contends that the trial court committed fundamental error in admitting

evidence of his pre-arrest, pre-Miranda silence and his request for counsel. He argues

that the State impermissibly used evidence of his refusal to speak to Detective Brown and

his assertion of his right to speak with counsel as substantive evidence of his guilt. We

disagree.

       A trial court has broad discretion in ruling on the admission or exclusion of

evidence. Kimbrough v. State, 911 N.E.2d 621, 631 (Ind. Ct. App. 2009). The trial

court’s ruling on the admissibility of evidence will be disturbed on review only upon a

showing of an abuse of discretion. Id. An abuse of discretion occurs when the trial

court’s ruling is clearly against the logic, facts, and circumstances presented. Id. We do




                                            6
not reweigh the evidence, and we consider conflicting evidence most favorable to the trial

court’s ruling. Collins v. State, 822 N.E.2d 214, 218 (Ind. Ct. App. 2005), trans. denied.

       While Cox contends that the admission of this evidence was in error, he did not

object to its admission at trial.1 Tr. p. 226-33. In order to preserve an issue for appeal, a

contemporaneous objection must be made when the evidence is introduced at trial.

Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010). If no such objection is made, the issue

is waived for appellate review. See Kubsch v. State, 784 N.E.2d 905, 923 (Ind. 2003)

(“Failure to object at trial to the admission of evidence results in waiver of that issue on

appeal.”).     Nevertheless, Cox claims the admission of this evidence constitutes

fundamental error.

       The fundamental error doctrine is an exception to the general rule that the failure

to object at trial constitutes a procedural default precluding consideration of the issue on

appeal. Jewell v. State, 887 N.E.2d 939, 940 n.1 (Ind. 2008). The fundamental error

exception is extremely narrow and applies only when the error constitutes a blatant

violation of basic principles, the harm or potential for harm is substantial, and the

resulting error denies the defendant fundamental due process. Mathews v. State, 849

N.E.2d 578, 587 (Ind. 2006). The error claimed must either make a fair trial impossible

or constitute clearly blatant violations of basic and elementary principles of due process.


       1
          Cox’s counsel did object during Detective Brown’s testimony, but only once on the grounds of
relevance when he was asked specifically why he set up one particular meeting after his normal work
hours. Tr. p. 226. While we question the probative value of this testimony, we find any error to be
harmless; it was only one question asked during Detective Brown’s entire testimony and Detective
Brown’s answer, “I was trying to be accommodating. He said he’s busy, I’m trying to accommodate
him,” id., did not contribute to the verdict. As in Owens v. State, 937 N.E.2d 880 (Ind. Ct. App. 2010),
reh’g denied, trans. denied, we are concerned about the relevancy of this testimony, but Cox only made
one objection to this testimony and makes no argument of fundamental error with regard to relevancy on
appeal.
                                                   7
Brown, 929 N.E.2d at 207. This exception is available only in egregious circumstances.

Id.

       We find that the admission of this evidence does not constitute an error, much less

a fundamental error. Cox argues that the trial court erred in admitting evidence of his

silence; however, Cox never asserted silence. Silence includes not only muteness, but the

statement of a desire to remain silent, Kubsch, 784 N.E.2d at 914, but Cox did neither

here. He spoke with Detective Brown on many occasions; the evidence admitted at trial

consisted of Cox’s failure to follow through on his agreements to meet with or contact

Detective Brown. This does not constitute the silence that the Fifth Amendment is

designed to protect.

       Further, we recently decided Owens v. State, 937 N.E.2d 880 (Ind. Ct. App. 2010),

reh’g denied, trans. denied, which addresses the precise question at issue in this case. In

Owens, the Hamilton County Sheriff’s Department attempted to question Owens about

allegations of child molesting. Police attempted to contact Owens on his cell phone more

than once, went to Owens’ residence, and left a business card with a message requesting

that Owens contact them, all without success. Id. at 884. At trial, this information was

admitted into evidence through the testimony of the detective in charge of the case.

Owens raised no objection to the testimony about his failure to contact the police.

       On appeal, we found that the trial court did not commit fundamental error in

admitting the testimony. Id. at 892. We held that “Owens’s mere lack of response does

not support a finding that he invoked the right to remain silent.” Id. at 891. Because




                                             8
Owens had no opportunity to assert his Fifth Amendment right and did not actually do so,

we found that the admission of the evidence was not a fundamental error.

        The facts in this case are analogous to those in Owens.                    In both cases, the

defendant failed to cooperate with law enforcement during the investigation of a crime.

Cox’s failure to accommodate police requests for an interview is not an invocation of the

right to remain silent.        We therefore find, like we did in Owens, that Cox’s Fifth

Amendment right to silence was not implicated in this case, and the trial court did not

commit fundamental error in admitting evidence of his failure to cooperate with

Detective Brown during the investigation.2

        As for Cox’s contention that this evidence violated his Sixth Amendment right to

counsel, we also find this argument to be without merit. Detective Brown testified that

Cox told him that he should speak to his attorney and that Cox twice said that he would

talk to his attorney and then contact Detective Brown. Tr. p. 229-31. Those statements

by Cox are in no way an assertion of the right to counsel as contemplated under the Sixth

Amendment.

        The right to counsel guaranteed under the Sixth Amendment attaches only during

custodial interrogation and “at the initiation of adversary criminal proceedings.” Oberst

v. State, 935 N.E.2d 1250, 1255 & n.1 (Ind. Ct. App. 2010) (citing Davis v. United States,

        2
           The State asserts that “Owens, thus, makes it clear that this Court has decided to follow the
jurisdictions which have held that the Fifth Amendment is not offended by the State’s substantive use in
its case-in-chief of a defendant’s pre-arrest, pre-Miranda silence.” Appellee’s Br. p. 13. The State
mischaracterizes Owens’ holding. In fact, the Owens Court criticized the line of federal cases holding that
the State’s use as substantive evidence of a defendant’s pre-arrest, pre-Miranda silence does not infringe
upon the Fifth Amendment as being “overly restrictive.” 937 N.E.2d at 891. Further, although we
concluded that Owens had not invoked the right to remain silent and therefore the Fifth Amendment was
not implicated, we stated, “We emphasize that we do not today determine that all pre-arrest, pre-Miranda
silences are unprotected by the Fifth Amendment and that our holding is strictly limited to the particular
facts currently before us.” Id. at 892.
                                                    9
512 U.S. 452, 456 (1994)), trans. denied. Cox’s statements that he would speak with his

attorney and then get in contact with Detective Brown took place during the preliminary

investigation of the molestations, before formal criminal proceedings began and before

Cox was ever in police custody. Therefore, Cox’s Sixth Amendment right to counsel had

not attached, so admitting evidence of Cox’s statements about wanting to talk to his

lawyer before contacting Detective Brown was not a violation of his Sixth Amendment

rights.

          The trial court did not commit fundamental error in admitting this evidence at trial.

                                  II. Inappropriate Sentence

          Cox contends that his fifty-year aggregate sentence is inappropriate. He argues

that he does not fall within the worst class of offenders so he should not have received the

maximum sentences for each felony. We disagree.

          Although a trial court may have acted within its lawful discretion in imposing a

sentence, Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

appellate review and revision of sentences through Indiana Appellate Rule 7(B), which

provides that a court “may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” Reid

v. State, 876 N.E.2d 1114, 1116 (Ind. 2007) (citing Anglemyer v. State, 868 N.E.2d 482,

491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007)). The defendant has the

burden of persuading us that his sentence is inappropriate. Id. (citing Childress v. State,

848 N.E.2d 1073, 1080 (Ind. 2006)).


                                               10
       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and a myriad of other factors that come to light in a

given case. Id. at 1224.

       The sentencing range for a Class A felony is twenty to fifty years, with thirty years

being the advisory term. Ind. Code § 35-50-2-4. The sentencing range for a Class C

felony is two to eight years, with four years being the advisory term. Ind. Code § 35-50-

2-6. Here, the trial court sentenced Cox to fifty years for his Class A child molesting

convictions and eight years for his Class C felony child molesting convictions, to be

served concurrently. All of the sentences were within the statutory ranges.

       Regarding the nature of the offenses, there is nothing in the record that indicates

that these sentences are inappropriate. The molesting was ongoing over a number of

years and began before Victim was even in kindergarten. Cox violated his position of

trust that he occupied with Victim as his Mother’s live-in boyfriend and essentially a

father-figure. Victim estimated that he was molested at least a hundred times, and Cox

threatened to cut out Victim’s tongue if he ever told anyone about the molestations or if

he did not go along with it. The nature of these offenses is serious.


                                             11
       Regarding his character, Cox does have a criminal history that includes three

misdemeanor convictions for cruelty to animals, domestic battery, and criminal

conversion. While the trial court did recognize that Cox had community and family

support, there were no other mitigating factors.

       After due consideration of the trial court’s decision, we cannot say that Cox’s

aggregate sentence of fifty years is inappropriate in light of the nature of the offenses and

his character.

       Affirmed.

CRONE, J., and BRADFORD, J., concur.




                                             12